DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/18/20022 is entered and claims 1-3 and 10have been amended and claims 18-19 cancelled.  Therefore, claims 1-17 and 20 are pending.
The amendment is sufficient in overcoming the rejections of claims 10-16 under 35 USC 112 (b).
Further grounds of rejection, necessitated by the amendment, are presented below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2022 was filed after the mailing date of the Non-Final Office Action on 02/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive. 
Rejections of claims 1-4 and 9 under 35 USC 103
Applicant traverses, with respect to the Gill reference, in that:
First, the references fail to teach "wherein said controller is configured to receive an initial user input that initiates said pressure cooking mode, and to automatically switch to said convective cooking mode," contrary to what is asserted by the Office. The Office relies on Gill to teach this limitation, however Gill requires user intervention between cooking modes and does Application No.: 17/139,602Docket No.: 057664-347004USResponse to Non-final Office Actionnot automatically switch from a pressure cooking mode to a convective cooking mode, as required by claim 1. 

Gill explains that "the first cooking mode of the cooking system 20 includes pressure cooking" where "the secondary lid 37 is affixed to the container 24 or housing 22 to form a pressure-tight, sealed enclosure with the container 24." Gill, para. [0059]. Additionally, Gill explains that "[w]ith further reference to second, convective cooking mode functions...the second heating element 84 is configured to heat air as it passes there through via an air movement device 86." Id. at para. [0072]. However, the second heating element 84 and the air movement device 86 are not located on the secondary lid 37, but instead, they are located on a primary lid 32. When combination cooking is required, the primary lid lid 32 and the secondary lid 37 must be swapped mid process, as described in an example provided in Gill. Specifically, Gill explains that, in a mode employing pressure cooking followed by air frying, "[t]he secondary lid 37 would be affixed to the system 20 and pressure cooking would/could occur. Once the pressure cooking is complete, the secondary lid 37 would be removed and replaced with a closed primary lid 32. The food may then be air fried." Id. at para. [0082]. Therefore, with this arrangement, a user must be present to rearrange the lids between a pressure cooking mode and a convective cooking mode (e.g., an air frying mode). Thus, Gill does not teach automatically switching from a pressure cooking mode to a convective cooking mode. 

In response, the examiner respectfully disagrees.  While changing out the lids 37, 32 of Gill requires user involvement, the broadest reasonable interpretation of claim 1 does not preclude user involvement.  That is, claim 1 recites that the controller “is configured to receive an initial user input that initiates said pressure cooking mode” and “to automatically switch to said convective cooking mode in response to a temperature sensed by at least one of the first and second temperature sensors.”  Claim 1 makes no mention of additional user input.  Claim 2, however, does recited that the switching between modes is performed “without further user input.”

    PNG
    media_image1.png
    595
    833
    media_image1.png
    Greyscale

Figure 18 of Application 17/139602

The instant application, with reference to the above Figure, discloses the controller being operatively coupled to control panel 120, which included display 124 and input 122.  Paragraph 0073 discloses that the “control panel 120 includes one or more inputs 122 associated with energizing the one or more heating elements 70, 74 of the cooking system 20 by selecting and/or initiating a mode of operation of the cooking system 20.”  Here, “user input” is constructed to refer to a signal generated by the control panel in response to a user selection of input 122.

    PNG
    media_image2.png
    542
    559
    media_image2.png
    Greyscale

Figure 12 of Gill (primary reference)

	Gill teaches, with respect to the above Figure, the controller 102 being operatively coupled to control panel 92 that includes display 96 and input 94.  Gill states, in paragraph 0053, that the “control panel 92 includes one or more inputs 94 associated with energizing the one or more heating elements 82, 84 of the cooking system 20 and for selecting various modes of operation of the cooking system 20.” Here, the control panel 92 and input 94 of Gill corresponds to the same of the instant application.
Gill states, in paragraph 0058, that the “one or more inputs 94 are operable to initiate manual operation of the cooking system 20 in at least a first cooking mode and a second cooking mode. In an embodiment, the first cooking mode employs first heating element 82 to perform conductive cooking operations…” Gill further provides an example in which the cooking system is operated in a “combination mode” where the cooking system is “operable in more than two cooking modes”  Gill states, in paragraph 0080 that “the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence….”  Here, the switching between cooking modes of Gill is a result of a stored sequence based upon the initial user input (via input 94).  Gill satisfies the claim construction of “user input” as no additional input from 94 is required in order to switch between the sequence of cooking modes.  That is, the changing of lids 37, 32 of Gill does not amount to “user input” as this does not involve a user, using the control panel 92, generating a control signal to be received by the controller.
For clarity of record, the examiner notes that “user input” and “user involvement” are not synonymous.  The phrase “user input” is interpreted in light of the specification as indicated by the above claim construction.
Applicant continues in that:
Further, neither Bang, Gaynor, or Schandel teach a device capable of automatically switching from a pressure cooking mode to a convective cooking mode, based on an initial user input. Bang does not teach the use of combination cooking modes, and Gaynor and Schandel are directed to conductive cooking devices that are incapable of operating in a convective cooking mode. Accordingly, the references fail to teach at least this limitation of claim 1.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Bang, Gaynor, nor Schandel are not relied upon to teach switching from a pressure cooking mode to a convective cooking mode, as suggested by the applicant.
	Applicant continues in that:
While it is true, as the Office admits, that Gill fails to teach automatic switching based on a temperature sensed by at least one of the first and second temperature sensors, it is not clear that Gill is in need of modification. In fact, there is no teaching to suggestion that a person skilled in the art would need to make the proposed modification at all, or that the current setup of Gill is somehow inadequate to warrant modification with the teachings of Gaynor. Therefore, a person skilled in the art would not be motivated to modify Gill with the teachings of Gaynor as proposed by the Office.

In response to applicant's argument that Gill does not teach a need for automatically switching cooking modes based on temperature, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Gill need not teach a need for which a secondary reference was relied upon to teach.  Gill teaches automatically switching between cooking modes based on a sequence of stored instructions and does not teach such switching being in response to a detected temperature. Gaynor teaches the use of a controller receiving temperature signals from a temperature sensor and using the received signals to switch between cooking modes.  The advantage in using such a feedback control is that in doing so would provide an automatic means of controlling the heating element(s) during multiple modes for cooking such that the temperature of the food being cooked can be accurately controlled (Para. 0003, 0007, 0043, and 0049).  Applicant’s traversal does not address this rational.  
Rejections of claims 10-11 and 16 under 35 USC 103
Applicant traverses in that:
First, the references fail to teach each and every limitation of claim 10. Claim 10 recites, in relevant part, that "said controller is configured to move said at least one vent between open and closed positions in response to switching between said conductive cooking mode and said convective cooking mode." None of the cited references teach at least this limitation. Gill teaches a device capable of operating in multiple modes, but Gill fails to teach actuating a vent state in response to switching between these modes. Instead, the vent relied on by the Office, Gill's pressure relief valve 51, is disposed in the secondary lid 37 and "may open to reduce the pressure within the enclosure," i.e., as a safety mechanism. Gill, para. [0059]. Further, when Application No.: 17/139,602Docket No.: 057664-347004USResponse to Non-final Office ActionGill switches modes, a user must swap the secondary lid 37 for pressure cooking and conductive cooking modes, with the primary lid 32 for convective cooking modes, as explained above. See id. at para. [0082]. Accordingly, the vent is not moved in response to switching modes. 

Additionally, Bang, Gaynor, and Schandel all fail to teach a device that is operable in a convective cooking mode. Summarily, Bang is directed to "an electric cooker capable of changing between a high-pressure mode and a non-pressure mode" that relies on conductive cooking only. Bang, para. [0001]. Gaynor is directed to "a cooking appliance, generally a slow cooker, for cooking a foodstuff over a period of time." Gaynor, para. [0001]. Schandel is directed to "a kitchen appliance for heating foodstuff and, more particularly, to a slow cooker." 

In response the examiner respectfully disagrees as one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Gill is not relied upon, alone, to teach the contested limitation.
Furthermore, neither Bang, Gaynor, or Schandel are relied upon to teach a cooking system operable in a convective cooking mode.
Rejections of claim 17 under 35 USC 103
First, as explained previously, the references fail to teach a device which is configured to automatically switch between a pressure cooking mode and a convective cooking mode. 
Specifically, Gill fails to teach a device that is capable of automatic mode switching as described with respect to claim 1, while Bang, fails to teach a device operable in a convective cooking mode whatsoever, as described with respect to claim 10. 

Second, claim 17 requires, in relevant part, that "the controller is configured to... automatically switch between operation of the first temperature sensor and second temperature sensor following the initial user input." On pages 38-40, the Office cites to Gill in an attempt to Application No.: 17/139,602Docket No.: 057664-347004USResponse to Non-final Office Actionassert that this limitation is taught within the reference, however the citations to Gill are directed to switching between first and second heating elements and not first and second temperature sensors. In fact, nowhere within this three-page span, nor anywhere else in Gill, is this limitation taught. 

Bang also fails to teach this limitation. Bang relies on a single temperature sensing part 116 which is used for "sensing temperatures of the upper, lateral and lower surfaces of the inner pot," rather than first and second temperature sensors. Bang, para. [0032]. By not teaching first and second temperature sensors, Bang cannot teach a controller that is "configured to automatically switch between operation of the first temperature sensor and second temperature sensor following the initial user input," as recited in claim 17. 

In response, the examiner respectfully disagrees for substantially the same reasons as detailed above.
With respect to applicant’s “second” argument, the examiner notes that each of the temperature sensors S are associated with a respective heating element 82 and 84.  Specifically, Gill states, in paragraph 0054, that “one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84…may be arranged in communication with the processor 102.”  Gill further states that the first temperature sensor is “proximate the first heating element 82” and a second temperature sensor is “proximate the second heating element 84” where the “first sensor may be used to monitor temperature in this manner, separately or in conjunction with the second temperature sensor.”  Here, Gill teaches that the sensors may operate separately.  Gill further provides an example of a combination mode in which the cooking system is “operable in more than two cooking modes” (para. 0080).  In this example, “the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence.”  Gill continues in that during the combination mode, in which pressure cooking is carried out first followed by air frying, a food item is “pressure cooked via operation of the first heating element 82” followed by activating the “second heating element and the air movement device 86” in the air fry operation.  Here, switching between the pressure cooking mode and the convection cooking mode implies that the controller also switches between the temperature sensors associated with the heating elements used in the respective modes.
Bang is not relied upon to teach a controller that “automatically switch between operation of the first temperature sensor and the second temperature sensor following the initial user input,” as suggested by the applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10-16 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 10, the recitation of “the controller being configured to move the vent between the open and closed positions in response to a temperature detected by the at least one temperature sensor” followed by “the controller is configured to move said at least one vent between said open and closed positions in response to switching between said conductive cooking mode and said convective cooking mode” renders the claim indefinite.  It is unclear if the controller being configured to move the vent between the open and closed positions in response to switching between said conductive cooking mode and said convective cooking mode is an alternative to, or in addition to, the moving of the vent in response to the detected temperature.  It is unclear if the “switching between” aspect requires an additional input (i.e., an input other than the temperature data from the temperature sensor).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Publication 2019/0045964), hereinafter Gill, in view of Bang et al. (U.S. Publication 2019/0075956), hereinafter Bang, and in view of Gaynor et al. (U.S. Publication 2007/0210062), hereinafter Gaynor, as evidenced by Hoffman (U.S. Publication 2010/0310733).
Regarding claim 1, Gill teaches a cooking system (title; Abstract; paragraphs 0004 and 0005) (Figures 1-7, cooking system 20) comprising: 
a housing (housing 22, lid 32 and lid 37) (para. 0048; “…the lid 32 is connectable to a surface of the container 24 and/or housing 22 to close off entry to the hollow interior 30 of the container 24…the cooking system 20 additionally includes a secondary lid 37 configured to removably couple to the housing 22 and/or container 24 to seal the hollow interior 30”) defining a hollow chamber (hollow interior 30-para. 0047) configured to receive food (food container 24 is receivable inside the hollow interior 30 and has an interior 33 “designed to receive and retain one or more consumable products, such as food products”-para. 0047); 
a controller (controller/processor 102; Fig. 12) configured to operate the cooking system (20) in a plurality of modes including a pressure cooking mode (para. 0058; “the first cooking mode employs first heating element 82 to perform conductive cooking operations. Conductive cooking operations may generally be referred to as "wet cooking" operations, such as but not limited to pressure cooking, steam cooking, slow cooking, searing, and sauteing.”) and a convective cooking mode (para. 0058; “…the second cooking mode employs the second heating element 84 to perform convective heating operations. Convective heating operations may generally be referred to as "dry cooking operations," which include any cooking mode that creates a "dry cooking environment" within the container 24, such as but not limited to air frying, broiling, baking/roasting and dehydrating…”) (para. 0054; “controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 and fan 90 associated therewith, which will be discussed in greater detail below), and in some embodiments for executing stored sequences of heating operation. The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86.”), 

    PNG
    media_image3.png
    494
    617
    media_image3.png
    Greyscale

Fig. 19 (showing temperature ranges for respective cooking modes)

a first temperature sensor (Fig. 12, sensor S) configured to monitor temperature in a first range operable by said controller to detect temperature in said hollow chamber during said pressure cooking mode (para. 0054; “The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the processor 102…a first temperature sensor extends from a bottom surface 108 of the liner 23 proximate the first heating element 82 and bottom surface of the container 24, and a second temperature sensor is located within the lid 32 proximate the second heating element 84. In such embodiments, the second sensor may be used, such as to monitor temperature for example, when the lid 32 is closed and the sensor S is arranged in fluid communication with the hollow interior 30 of the system 20. The first sensor may be used to monitor temperature in this manner, separately or in conjunction with the second temperature sensor.”); 
a second temperature sensor (second temperature sensor S) configured to monitor temperature in a second range, the second range being different from the first range (for instance, “air crisp,” “roast,” and “broil” have an associated temperature range of 400°F and 450°F, respectively which is more than the temperature range associated with pressure cooking mode), operable by said controller to detect temperature in said hollow chamber during said convective cooking mode (as detailed above);
at least one vent (pressure release valve 51) in the housing for fluidly connecting the hollow chamber with an external environment (para. 0049; “configured to automatically open to release air from within the chamber formed between the secondary lid 37 and the container 24 when the pressure therein exceeds a predetermined threshold.”), the controller being configured to move the at least one vent between open and closed positions in response to a signal (para. 0059; “pressure relief valve 51 (see FIG. 6A) may be formed in the secondary lid 37, and may open to reduce the pressure within the enclosure to below the threshold. The pressure relief valve 51 may be configured to open automatically when the pressure is above the threshold, or the valve 51 may be coupled to the controller 102 and may be operable in response to a signal generated by the controller 102, for example in response to sensing a pressure above the threshold”) temperature detected by one of the first and second temperature sensors; 
wherein said controller (102) is configured to receive an initial user input that initiates said pressure cooking mode, and to automatically switch to said convective cooking mode (para. 0053; “The control panel 92 includes one or more inputs 94 associated with energizing the one or more heating elements 82, 84 of the cooking system 20 and for selecting various modes of operation of the cooking system 20.”) (para. 0054; “Operation of the one or more inputs 94 will be described in more detail below. As shown in FIG. 12, a control system 100 of the cooking system 20 includes a controller or processor 102 for controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 and fan 90 associated therewith, which will be discussed in greater detail below), and in some embodiments for executing stored sequences of heating operation. The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the processor 102. In an embodiment, a first temperature sensor extends from a bottom surface 108 of the liner 23 proximate the first heating element 82 and bottom surface of the container 24, and a second temperature sensor is located within the lid 32 proximate the second heating element 84. In such embodiments, the second sensor may be used, such as to monitor temperature for example, when the lid 32 is closed and the sensor S is arranged in fluid communication with the hollow interior 30 of the system 20. The first sensor may be used to monitor temperature in this manner, separately or in conjunction with the second temperature sensor.) (Para. 0055; “In an exemplary embodiment, the at least one input 94 is operable to select one or more manual modes of operation of at least one of the heating elements 82, 84. Alternatively, or in addition, at least one input 94 is operable to select a stored sequence of operation of at least one heating element 82, 84. In some cases, the stored sequences may be particularly well suited for a given method of food preparation and/or for particular ingredients or types of ingredients. The plurality of stored sequences associated with the at least one input 94 may be stored within a memory accessible by the processor 102.”) (para. 0058; “The one or more inputs 94 are operable to initiate manual operation of the cooking system 20 in at least a first cooking mode and a second cooking mode. In an embodiment, the first cooking mode employs first heating element 82 to perform conductive cooking operations…”) (See also paragraph 0078 and 0080; “In some embodiments, the cooking system 20 is operable in more than two cooking modes. For example, the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence…”).
Gill is silent on the at least one vent being actuated in response to a temperature detected by one of the first and second temperature sensors and the controller automatically switching between cooking modes in response to a temperature sensed by at least one of the first and second temperature sensors.

    PNG
    media_image4.png
    204
    502
    media_image4.png
    Greyscale

Table 1 of Hoffman


Hoffman teaches a pressure cooking appliance and provides insight as to what one of ordinary skill in the art would consider to be the temperature(s) associated with pressure cooking.  Hoffman states, in paragraph 0025, that “pressure cookers generate pressures from 5 to 15 psi” and that Table 1 lists temperatures associated with various pressures (see also paragraphs 0021-0023).  
Here, one of ordinary skill in the art would recognize that the pressure cooking mode of Gill inherently includes a temperature range different from the temperature range of the convection mode.
Bang teaches that it is known in the art of cooking systems operable in different modes (para. 0001) for at least one vent (figure 1; steam discharge part 90b actuated by controller 120-para. 0032) (para. 0043; “the pressure-responsive operating part 90 includes a steam discharge part (e.g., solenoid valve) 90b that is opened and closed according to a control signal from the controller 120 and a pressure relief valve 90a having a weight that is vertically lifted according to the steam pressure inside the inner pot.”) to be actuated in response to a temperature detected by one of the first and second temperature sensors (para. 0102; “controller 120  controls the heating part 19c and/or the steam discharge part 90b to cook the selected menu…based on the sensing temperature from the temperature sensing part 116) (See also paragraphs 0125).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill with Bang, by substituting the vent actuated by a pressure control signal of Gill, with the vent actuated by a temperature control signal of Bang, for in doing so would amount to a simple substitution of art recognized pressure relief controls (pressure control signal vs. temperature control signal) performing the same function of opening and closing an pressure relief valve and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
	The combination of Gill and Bang teaches substantially the claimed limitation except for the controller automatically switching between cooking modes in response to a temperature sensed by at least one of the first and second temperature sensors.
	Gaynor teaches that it is known in the art of temperature controlled cooking systems (Abstract and para. 0001) (Figs. 1-4 and 6; controller 36 operatively attached to temperature probe 28) for the controller to automatically switch between cooking modes in response to a temperature sensed by the temperature probe (28) (para. 0043 and 0049; controller 36 actuates heating element 18 to cook a foodstuff, where the temperature probe 28 detects a temperature of the foodstuff and transmits such to controller 36.  The controller then compares the actual temperature to the set temperature and the heating element is controlled accordingly.  Upon the detected temperature being equal to or greater than the set temperature the controller automatically controls the heating element 18 to switch to a warming mode).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill, as modified by Bang, with Gaynor, by modifying the switching between modes of Gill, with the teachings of Gaynor, in order to provide an automatic means of controlling the heating element(s) during multiple modes for cooking such that the temperature of the food being cooked can be accurately controlled (Para. 0003, 0007, 0043, and 0049).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein said controller is configured to switch between said pressure cooking mode and said convective cooking mode without further user input [automatic switching based on temperature, as detailed in Gaynor above.  The controller/processor does not require any additional user input ].  
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein said temperature in said hollow chamber during said pressure cooking mode is less than 245°F [Gill, as evidenced by Hoffman, 235 °F  and 10 psi].
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein said temperature in said hollow chamber during said convective cooking mode is greater than 245 F [Gill; for instance, “air crisp,” “roast,” and “broil” have an associated temperature range of 400°F and 450°F].
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein said initial user input is selection of a combination cooking mode. [Gill; paragraph 0080; “In some embodiments, the cooking system 20 is operable in more than two cooking modes. For example, the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence. For example, in the combination mode, a food item, such as a chicken for example, may be slowly cooked or pressure cooked via operation of the first heating element 82. Then, the second heating element 84 and the air movement device 86 may be operated to air fry the chicken to achieve a crispy exterior layer.”]  
Claims 10-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Publication 2019/0045964), hereinafter Gill, in view of Bang et al. (U.S. Publication 2019/0075956), hereinafter Bang, and in view of Gaynor et al. (U.S. Publication 2007/0210062), hereinafter Gaynor, as evidenced by Schandel et al. (U.S. Publication 2013/0236614).
Regarding claim 10, Gill teaches a cooking system (title; Abstract; paragraphs 0004 and 0005) (Figures 1-7, cooking system 20) comprising: 
a housing (housing 22, lid 32 and lid 37) (para. 0048; “…the lid 32 is connectable to a surface of the container 24 and/or housing 22 to close off entry to the hollow interior 30 of the container 24…the cooking system 20 additionally includes a secondary lid 37 configured to removably couple to the housing 22 and/or container 24 to seal the hollow interior 30”) defining a hollow chamber (hollow interior 30-para. 0047) configured to receive food (food container 24 is receivable inside the hollow interior 30 and has an interior 33 “designed to receive and retain one or more consumable products, such as food products”-para. 0047); 
a controller (controller/processor 102; Fig. 12) configured to operate the cooking system (20) in a plurality of modes including a conductive cooking mode (para. 0058; “the first cooking mode employs first heating element 82 to perform conductive cooking operations. Conductive cooking operations may generally be referred to as "wet cooking" operations, such as but not limited to pressure cooking, steam cooking, slow cooking, searing, and sauteing.”) and a convective cooking mode (para. 0058; “…the second cooking mode employs the second heating element 84 to perform convective heating operations. Convective heating operations may generally be referred to as "dry cooking operations," which include any cooking mode that creates a "dry cooking environment" within the container 24, such as but not limited to air frying, broiling, baking/roasting and dehydrating…”) (para. 0054; “controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 and fan 90 associated therewith, which will be discussed in greater detail below), and in some embodiments for executing stored sequences of heating operation. The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86.”), 

    PNG
    media_image3.png
    494
    617
    media_image3.png
    Greyscale

Fig. 19 (showing temperature ranges for respective cooking modes)

at least one temperature sensor (Fig. 12, sensor S) operable by said controller to detect a temperature in said hollow chamber (para. 0054; “The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the processor 102…a first temperature sensor extends from a bottom surface 108 of the liner 23 proximate the first heating element 82 and bottom surface of the container 24, and a second temperature sensor is located within the lid 32 proximate the second heating element 84. In such embodiments, the second sensor may be used, such as to monitor temperature for example, when the lid 32 is closed and the sensor S is arranged in fluid communication with the hollow interior 30 of the system 20. The first sensor may be used to monitor temperature in this manner, separately or in conjunction with the second temperature sensor.”); 
at least one vent (pressure release valve 51) and movable between an open and closed positions (para. 0049; “configured to automatically open to release air from within the chamber formed between the secondary lid 37 and the container 24 when the pressure therein exceeds a predetermined threshold.”), the controller being configured to move the at least one vent between the open and closed positions in response to a signal (para. 0059; “pressure relief valve 51 (see FIG. 6A) may be formed in the secondary lid 37, and may open to reduce the pressure within the enclosure to below the threshold. The pressure relief valve 51 may be configured to open automatically when the pressure is above the threshold, or the valve 51 may be coupled to the controller 102 and may be operable in response to a signal generated by the controller 102, for example in response to sensing a pressure above the threshold”); 
wherein said controller (102) is configured to receive an initial user input that initiates at least one of said conductive cooking mode and said convective cooking mode, and switch between said conductive cooking mode and said convective cooking mode (para. 0053; “The control panel 92 includes one or more inputs 94 associated with energizing the one or more heating elements 82, 84 of the cooking system 20 and for selecting various modes of operation of the cooking system 20.”) (para. 0054; “Operation of the one or more inputs 94 will be described in more detail below. As shown in FIG. 12, a control system 100 of the cooking system 20 includes a controller or processor 102 for controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 and fan 90 associated therewith, which will be discussed in greater detail below), and in some embodiments for executing stored sequences of heating operation. The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the processor 102. In an embodiment, a first temperature sensor extends from a bottom surface 108 of the liner 23 proximate the first heating element 82 and bottom surface of the container 24, and a second temperature sensor is located within the lid 32 proximate the second heating element 84. In such embodiments, the second sensor may be used, such as to monitor temperature for example, when the lid 32 is closed and the sensor S is arranged in fluid communication with the hollow interior 30 of the system 20. The first sensor may be used to monitor temperature in this manner, separately or in conjunction with the second temperature sensor.) (Para. 0055; “In an exemplary embodiment, the at least one input 94 is operable to select one or more manual modes of operation of at least one of the heating elements 82, 84. Alternatively, or in addition, at least one input 94 is operable to select a stored sequence of operation of at least one heating element 82, 84. In some cases, the stored sequences may be particularly well suited for a given method of food preparation and/or for particular ingredients or types of ingredients. The plurality of stored sequences associated with the at least one input 94 may be stored within a memory accessible by the processor 102.”) (para. 0058; “The one or more inputs 94 are operable to initiate manual operation of the cooking system 20 in at least a first cooking mode and a second cooking mode. In an embodiment, the first cooking mode employs first heating element 82 to perform conductive cooking operations…”) (See also paragraph 0078 and 0080; “In some embodiments, the cooking system 20 is operable in more than two cooking modes. For example, the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence…”).
Gill is silent on the at least one vent being actuated in response to a temperature detected by one of the first and second temperature sensors and the controller switching between cooking modes in response to a temperature sensed by the at least one of temperature without further user input, wherein said controller is configured to move said at least one vent between said open and closed positions in response to switching between said conductive cooking mode and said convective cooking mode.
Bang teaches that it is known in the art of cooking systems operable in different modes (para. 0001) for at least one vent (figure 1; steam discharge part 90b actuated by controller 120-para. 0032) (para. 0043; “the pressure-responsive operating part 90 includes a steam discharge part (e.g., solenoid valve) 90b that is opened and closed according to a control signal from the controller 120 and a pressure relief valve 90a having a weight that is vertically lifted according to the steam pressure inside the inner pot.”) to be actuated in response to a temperature detected by one of the first and second temperature sensors (para. 0102; “controller 120  controls the heating part 19c and/or the steam discharge part 90b to cook the selected menu…based on the sensing temperature from the temperature sensing part 116) (See also paragraphs 0125).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill with Bang, by substituting the vent actuated by a pressure control signal of Gill, with the vent actuated by a temperature control signal of Bang, for in doing so would amount to a simple substitution of art recognized pressure relief controls (pressure control signal vs. temperature control signal) performing the same function of opening and closing an pressure relief valve and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
	The combination of Gill and Bang teaches substantially the claimed limitation except for the controller switching between cooking modes in response to a temperature sensed by the at least one of temperature without further user input, wherein said controller is configured to move said at least one vent between said open and closed positions in response to switching between said conductive cooking mode and said convective cooking mode.
	Gaynor teaches that it is known in the art of temperature controlled cooking systems (Abstract and para. 0001) (Figs. 1-4 and 6; controller 36 operatively attached to temperature probe 28) for the controller to switch between cooking modes in response to a temperature sensed by the temperature probe (28) without further user input (para. 0043 and 0049; controller 36 actuates heating element 18 to cook a foodstuff, where the temperature probe 28 detects a temperature of the foodstuff and transmits such to controller 36.  The controller then compares the actual temperature to the set temperature and the heating element is controlled accordingly.  Upon the detected temperature being equal to or greater than the set temperature the controller automatically controls the heating element 18 to switch to a warming mode).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill, as modified by Bang, with Gaynor, by modifying the switching between modes of Gill, with the teachings of Gaynor, in order to provide an automatic means of controlling the heating element(s) during multiple modes for cooking such that the temperature of the food being cooked can be accurately controlled (Para. 0003, 0007, 0043, and 0049).
The combination of Gill, Bang, and Gaynor teaches each claimed limitation.  Furthermore, the combination suggests that the controller is configured to move said at least one vent between said open and closed positions in response to switching between said conductive cooking mode and said convective cooking mode. Here, Bang teaches moving the vent between open and closed positions in response to detected temperature, while Gaynor teaches switching between cooking modes in response to detected temperature.  The limitation of “in response to switching” is interpreted as not requiring additional input to the controller.  In this case, the detected temperature of the combination causes the controller to switch between cooking modes and move the vent between open and closed position.   
Regarding claim 11, the primary combination, as applied in claim 10, teaches each claimed limitation.  Gill teaches wherein said at least one temperature sensor further comprises: a first temperature sensor operable by said controller to detect temperature in said hollow chamber during said conductive cooking mode; and a second temperature sensor operable by said controller to detect temperature in said hollow chamber during said convective cooking mode (para. 0054; “The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the processor 102…a first temperature sensor extends from a bottom surface 108 of the liner 23 proximate the first heating element 82 and bottom surface of the container 24, and a second temperature sensor is located within the lid 32 proximate the second heating element 84. In such embodiments, the second sensor may be used, such as to monitor temperature for example, when the lid 32 is closed and the sensor S is arranged in fluid communication with the hollow interior 30 of the system 20. The first sensor may be used to monitor temperature in this manner, separately or in conjunction with the second temperature sensor.”).  
Regarding claim 16, the primary combination, as applied in claim 11, teaches each claimed limitation including wherein the first temperature sensor is configured to monitor temperature in a first range, the second temperature sensor configured to monitor temperature in a second range, and the second range is different from the first range.  
Specifically, Gill teaches temperature values, with respect to convective modes, such as “air crisp,” “roast,” and “broil” having an associated temperature range of 400°F and 450°F.  These values are more than the temperature range associated with slow cooking on “Lo,” which is a conductive cooking mode.

    PNG
    media_image5.png
    367
    509
    media_image5.png
    Greyscale

Fig. 1 of Schandel (indicated temperature ranges associated with slow cooking modes)

Schandel teaches a slow cooker and provides insight as to what one of ordinary skill in the art would define slow cooking on a “Lo” setting to mean.  Schandel states that (Fig. 1) slow cookers operate in several different modes including high heat setting “HS” and low heat setting “LS,” where in an “LS” mode (corresponding to “Lo”) temperatures reach approximately 100 °C (212°F) after long periods of time.  
Here, one of ordinary skill in the art would recognize that the slow cooking mode of Gill inherently includes a temperature range different from the temperature range of the convection mode, in which the first and second temperature sensors monitor the temperature as claimed.
Claims 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Publication 2019/0045964), hereinafter Gill, in view of Bang et al. (U.S. Publication 2019/0075956), hereinafter Bang, and in view of Gaynor et al. (U.S. Publication 2007/0210062), hereinafter Gaynor, and in further view of Delrue et al. (U.S. Publication 2018/0220842).
Regarding claim 5, the primary combination, as applied to claim 1 teaches each claimed limitation except for the temperature sensors being negative temperature coefficient temperature sensors.
Delrue teaches that it is known in the art of cooking systems (para. 0001) (para 0012 and 0013, cooking process includes separate modes comprising cooking at a first set-point value and a second-set point value) to use negative temperature coefficient temperature sensors (Para. 0070; NTC sensor for temperature control) (See also paragraphs 0017 and 0019; first set point value is between 80°C and 150°C and the second set point value is between 100°C and 200°C).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill, as modified by Bang and Gaynor, with Delrue, by substituting the first and second temperature sensors of Gill, with the NTC sensors of Delrue, for in doing so would amount to a simple substitution of art recognized temperature sensors performing the same function of sensing temperature. (See MPEP 2144.06-II).
Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation including wherein said first temperature sensor is operable to monitor a temperature between 180°F and 245°F. [(See Gill, as evidenced by Schandel.  Conductive cooking temperature of about 212°F) (See Delrue, first set point value of 80-150°C, which converts to 176-302°F)].
Regarding claim 7, the primary combination, as applied to claim 5, teaches each claimed limitation including wherein said first temperature sensor is operable to monitor a temperature between 245°F and 450°F. [(See Gill  Convective cooking temperature of about of 400°F and 450°F) (See Delrue, second set point value of 100-200°C, which converts to 212-392°F)].
Regarding claim 13, the primary combination, as applied to claim 11, teaches each claimed limitation except for the at least one temperature sensor being negative temperature coefficient temperature sensors.
Delrue teaches that it is known in the art of cooking systems (para. 0001) (para 0012 and 0013, cooking process includes separate modes comprising cooking at a first set-point value and a second-set point value) to use negative temperature coefficient temperature sensors (Para. 0070; NTC sensor for temperature control) (See also paragraphs 0017 and 0019; first set point value is between 80°C and 150°C and the second set point value is between 100°C and 200°C).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill, as modified by Bang and Gaynor, with Delrue, by substituting the first and second temperature sensors of Gill, with the NTC sensors of Delrue, for in doing so would amount to a simple substitution of art recognized temperature sensors performing the same function of sensing temperature. (See MPEP 2144.06-II).
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein said first temperature sensor is operable to monitor a temperature between 180°F and 245°F. [(See Gill, as evidenced by Schandel.  Conductive cooking temperature of about 212°F) (See Delrue, first set point value of 80-150°C, which converts to 176-302°F)].
Regarding claim 15, the primary combination, as applied to claim 11, teaches each claimed limitation including wherein said first temperature sensor is operable to monitor a temperature between 245°F and 450°F. [(See Gill  Convective cooking temperature of about of 400°F and 450°F) (See Delrue, second set point value of 100-200°C, which converts to 212-392°F)].
Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Publication 2019/0045964), hereinafter Gill, in view of Bang et al. (U.S. Publication 2019/0075956), hereinafter Bang, and in view of Gaynor et al. (U.S. Publication 2007/0210062), hereinafter Gaynor, and in further view of Li et al. (U.S. Publication 2019/0298100), hereinafter Li.
Regarding claim 8, the primary combination, as applied to claim 1, teaches each claimed limitation including detecting the temperature within said hollow chamber being equal to a predetermined threshold associated with the first temperature sensor (as detailed in claim 1, using the temperature sensor(s) to detect temperature would necessarily mean that the detected temperature is equal to a particular threshold of that sensor.).  
Additionally, Gill states, in paragraph 0054, that the “processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the processor 102…a first temperature sensor extends from a bottom surface 108 of the liner 23 proximate the first heating element 82 and bottom surface of the container 24, and a second temperature sensor is located within the lid 32 proximate the second heating element 84. In such embodiments, the second sensor may be used, such as to monitor temperature for example, when the lid 32 is closed and the sensor S is arranged in fluid communication with the hollow interior 30 of the system 20. The first sensor may be used to monitor temperature in this manner, separately or in conjunction with the second temperature sensor.” Gill continues, in paragraph 0058, that “the first cooking mode employs first heating element 82 to perform conductive cooking operations” and “the second cooking mode employs the second heating element 84 to perform convective heating operations.” Gill further states, in paragraph 0080, that “…the cooking system 20 is operable in more than two cooking modes. For example, the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence…” In this case, Gill teaches the first and second temperature sensors being associated with the first and second heating elements during respective conductive and convective cooking modes and that the heating elements/cooking modes are switched during operation.  This implies that the first and second temperature sensors are also switched during operation.
However, Gill is silent on the switching between operation of said first temperature sensor and said second temperature sensor being in response to the detection from the first temperature sensor.
Li teaches that it is known in the art of temperature controlling of cooking systems (para. 0002) (para. 0007; controlling heating temperature of electric cooker including a bottom temperature sensing bulb and a top temperature sensing bulb) (para. 0020; the cooking system comprises “a heating plate, a bottom temperature sensing bulb, a top temperature sensing bulb and a controller; the heating plate is disposed in an electric rice cooker main body, and is configured to heat the liner of the electric rice cooker; the bottom temperature sensing bulb is disposed at a bottom of the electric rice cooker main body, and is configured to collect a bottom temperature of the liner; the top temperature sensing bulb is disposed on a pot cover of the electric rice cooker, and is configured to collect a temperature at the pot cover; a first input end of the controller is electrically connected with the bottom temperature sensing bulb; a second input end of the controller is electrically connected with the top temperature sensing bulb; an output end of the controller is electrically connected with the heating plate; and the controller is configured to judge, when determining that the electric rice cooker is in a boiling state, according to the temperature of the bottom temperature sensing bulb and the temperature of the top temperature sensing bulb, whether the bottom temperature of the electric rice cooker rises too fast, where the bottom temperature sensing bulb is configured to collect the bottom temperature, and the top temperature sensing bulb is configured to collect the temperature at the pot cover; control, when determining that the bottom temperature rises too fast, the heating plate to temporally stop heating the bottom of the electric rice cooker; and control, after the temperature of the bottom temperature sensing bulb falls to a first preset temperature, the heating plate to reheat the bottom at a heating power in the boiling stage.”) for switching between operation of said first temperature sensor and said second temperature sensor being in response to the detection from the first temperature sensor (Fig. 3) (para. 0068; “Step S360, when it is detected that the temperature of the bottom temperature sensing bulb is higher than 85°C., and is lower than or equal to 120°C., it is determined that the electric rice cooker is in a boiling stage at present.”) (para. 0070; “Step S380, when the electric rice cooker is in the boiling stage, temperatures of the bottom temperature sensing bulb and a top temperature sensing bulb are acquired according to a second preset cycle. For example, the second preset cycle may be 10 s. Certainly, the second preset cycle may also be other preset cycles. The second preset cycle may be same with the first preset cycle, and may also be different.”) (Para. 0071; “Step S390, whether a phenomenon that the temperature of the bottom temperature sensing bulb is higher than or equal to 108°C. and the temperature of the top temperature sensing bulb is lower than 90°C. exists is judged. If yes, a step S3100 is executed; and if no, a step S3120 is executed.”) (para. 0072; “S3100, the heating plate is controlled to stop heating, and the temperature of the bottom temperature sensing bulb is acquired continuously.”) [Here, Li teaches using the bottom temperature sensing bulb to determine whether the temperature is higher than 85°C and lower than or equal to 120°C.  This information is then used to activate the top temperature sensing bulb and, together with the bottom temperature sensing bulb, temperatures are respectively acquired. In this case, switching occurs from the bottom temperature sensing bulb to the top and bottom temperature sensing bulbs in response to information from the bottom temperature sensing bulb].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill, as modified by Bang and Gaynor, with Li, by adding to the switching between the first and second temperature sensors of Gill, with the teachings of Li, in order to provide an accurate means of controlling the temperature of the cooking system during operation such that the food may be cooked precisely (para. 0026).
Regarding claim 12, the primary combination, as applied to claim 11, teaches each claimed limitation including detecting the temperature within said hollow chamber.
Additionally, Gill states, in paragraph 0054, that the “processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the processor 102…a first temperature sensor extends from a bottom surface 108 of the liner 23 proximate the first heating element 82 and bottom surface of the container 24, and a second temperature sensor is located within the lid 32 proximate the second heating element 84. In such embodiments, the second sensor may be used, such as to monitor temperature for example, when the lid 32 is closed and the sensor S is arranged in fluid communication with the hollow interior 30 of the system 20. The first sensor may be used to monitor temperature in this manner, separately or in conjunction with the second temperature sensor.” Gill continues, in paragraph 0058, that “the first cooking mode employs first heating element 82 to perform conductive cooking operations” and “the second cooking mode employs the second heating element 84 to perform convective heating operations.” Gill further states, in paragraph 0080, that “…the cooking system 20 is operable in more than two cooking modes. For example, the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence…” In this case, Gill teaches the first and second temperature sensors being associated with the first and second heating elements during respective conductive and convective cooking modes and that the heating elements/cooking modes are switched during operation.  This implies that the first and second temperature sensors are also switched during operation.
However, Gill is silent on the switching between operation of said first temperature sensor and said second temperature sensor being in response to the detection from the first temperature sensor.
Li teaches that it is known in the art of temperature controlling of cooking systems (para. 0002) (para. 0007; controlling heating temperature of electric cooker including a bottom temperature sensing bulb and a top temperature sensing bulb) (para. 0020; the cooking system comprises “a heating plate, a bottom temperature sensing bulb, a top temperature sensing bulb and a controller; the heating plate is disposed in an electric rice cooker main body, and is configured to heat the liner of the electric rice cooker; the bottom temperature sensing bulb is disposed at a bottom of the electric rice cooker main body, and is configured to collect a bottom temperature of the liner; the top temperature sensing bulb is disposed on a pot cover of the electric rice cooker, and is configured to collect a temperature at the pot cover; a first input end of the controller is electrically connected with the bottom temperature sensing bulb; a second input end of the controller is electrically connected with the top temperature sensing bulb; an output end of the controller is electrically connected with the heating plate; and the controller is configured to judge, when determining that the electric rice cooker is in a boiling state, according to the temperature of the bottom temperature sensing bulb and the temperature of the top temperature sensing bulb, whether the bottom temperature of the electric rice cooker rises too fast, where the bottom temperature sensing bulb is configured to collect the bottom temperature, and the top temperature sensing bulb is configured to collect the temperature at the pot cover; control, when determining that the bottom temperature rises too fast, the heating plate to temporally stop heating the bottom of the electric rice cooker; and control, after the temperature of the bottom temperature sensing bulb falls to a first preset temperature, the heating plate to reheat the bottom at a heating power in the boiling stage.”) for switching between operation of said first temperature sensor and said second temperature sensor being in response to the detection from the first temperature sensor (Fig. 3) (para. 0068; “Step S360, when it is detected that the temperature of the bottom temperature sensing bulb is higher than 85°C., and is lower than or equal to 120°C., it is determined that the electric rice cooker is in a boiling stage at present.”) (para. 0070; “Step S380, when the electric rice cooker is in the boiling stage, temperatures of the bottom temperature sensing bulb and a top temperature sensing bulb are acquired according to a second preset cycle. For example, the second preset cycle may be 10 s. Certainly, the second preset cycle may also be other preset cycles. The second preset cycle may be same with the first preset cycle, and may also be different.”) (Para. 0071; “Step S390, whether a phenomenon that the temperature of the bottom temperature sensing bulb is higher than or equal to 108°C. and the temperature of the top temperature sensing bulb is lower than 90°C. exists is judged. If yes, a step S3100 is executed; and if no, a step S3120 is executed.”) (para. 0072; “S3100, the heating plate is controlled to stop heating, and the temperature of the bottom temperature sensing bulb is acquired continuously.”) [Here, Li teaches using the bottom temperature sensing bulb to determine whether the temperature is higher than 85°C and lower than or equal to 120°C.  This information is then used to activate the top temperature sensing bulb and, together with the bottom temperature sensing bulb, temperatures are respectively acquired. In this case, switching occurs from the bottom temperature sensing bulb to the top and bottom temperature sensing bulbs in response to information from the bottom temperature sensing bulb].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill, as modified by Bang and Gaynor, with Li, by adding to the switching between the first and second temperature sensors of Gill, with the teachings of Li, in order to provide an accurate means of controlling the temperature of the cooking system during operation such that the food may be cooked precisely (para. 0026).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Publication 2019/0045964), hereinafter Gill, in view of Bang et al. (U.S. Publication 2019/0075956), hereinafter Bang.
Regarding claim 17, Gill teaches a cooking system (title; Abstract; paragraphs 0004 and 0005) (Figures 1-7, cooking system 20) comprising: 
a housing (housing 22, lid 32 and lid 37) (para. 0048; “…the lid 32 is connectable to a surface of the container 24 and/or housing 22 to close off entry to the hollow interior 30 of the container 24…the cooking system 20 additionally includes a secondary lid 37 configured to removably couple to the housing 22 and/or container 24 to seal the hollow interior 30”) defining a hollow chamber (hollow interior 30-para. 0047) configured to receive food (food container 24 is receivable inside the hollow interior 30 and has an interior 33 “designed to receive and retain one or more consumable products, such as food products”-para. 0047); 
a controller (controller/processor 102; Fig. 12) configured to operate the cooking system (20) in a plurality of modes including a pressure cooking mode (para. 0058; “the first cooking mode employs first heating element 82 to perform conductive cooking operations. Conductive cooking operations may generally be referred to as "wet cooking" operations, such as but not limited to pressure cooking, steam cooking, slow cooking, searing, and sauteing.”) and a convective cooking mode (para. 0058; “…the second cooking mode employs the second heating element 84 to perform convective heating operations. Convective heating operations may generally be referred to as "dry cooking operations," which include any cooking mode that creates a "dry cooking environment" within the container 24, such as but not limited to air frying, broiling, baking/roasting and dehydrating…”) (para. 0054; “controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 and fan 90 associated therewith, which will be discussed in greater detail below), and in some embodiments for executing stored sequences of heating operation. The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86.”), 

    PNG
    media_image3.png
    494
    617
    media_image3.png
    Greyscale

Fig. 19 (showing temperature ranges for respective cooking modes)

a first temperature sensor (Fig. 12, sensor S) operable by said controller to detect temperature in said hollow chamber during said pressure cooking mode (para. 0054; “The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the processor 102…a first temperature sensor extends from a bottom surface 108 of the liner 23 proximate the first heating element 82 and bottom surface of the container 24, and a second temperature sensor is located within the lid 32 proximate the second heating element 84. In such embodiments, the second sensor may be used, such as to monitor temperature for example, when the lid 32 is closed and the sensor S is arranged in fluid communication with the hollow interior 30 of the system 20. The first sensor may be used to monitor temperature in this manner, separately or in conjunction with the second temperature sensor.”); 
a second temperature sensor (second temperature sensor S) operable by said controller to detect temperature in said hollow chamber during said convective cooking mode (as detailed above);
at least one vent (pressure release valve 51) in the housing having an open position and a closed position (para. 0049; “configured to automatically open to release air from within the chamber formed between the secondary lid 37 and the container 24 when the pressure therein exceeds a predetermined threshold.”), the controller being configured to move the at least one vent between open and closed positions in response to a signal (para. 0059; “pressure relief valve 51 (see FIG. 6A) may be formed in the secondary lid 37, and may open to reduce the pressure within the enclosure to below the threshold. The pressure relief valve 51 may be configured to open automatically when the pressure is above the threshold, or the valve 51 may be coupled to the controller 102 and may be operable in response to a signal generated by the controller 102, for example in response to sensing a pressure above the threshold”) temperature detected by one of the first and second temperature sensors; 
wherein said controller (102) is configured to receive an initial user input that initiates at least one of the pressure cooking mode and the convective cooking mode, and to automatically switch between operation of the first temperature sensor and the second temperature sensor following the initial user input (para. 0053; “The control panel 92 includes one or more inputs 94 associated with energizing the one or more heating elements 82, 84 of the cooking system 20 and for selecting various modes of operation of the cooking system 20.”) (para. 0054; “Operation of the one or more inputs 94 will be described in more detail below. As shown in FIG. 12, a control system 100 of the cooking system 20 includes a controller or processor 102 for controlling operation of the heating elements 82, 84 (and air movement device 86 including the motor 88 and fan 90 associated therewith, which will be discussed in greater detail below), and in some embodiments for executing stored sequences of heating operation. The processor 102 is operably coupled to the control panel 92 and to the heating elements 82, 84 and the air movement device 86. In addition, in an exemplary embodiment, one or more sensors S for monitoring one or more parameters (such as temperature, pressure, lid configuration, etc.) associated with operation of the heating elements 82, 84 and/or lids 32, 37 may be arranged in communication with the processor 102. In an embodiment, a first temperature sensor extends from a bottom surface 108 of the liner 23 proximate the first heating element 82 and bottom surface of the container 24, and a second temperature sensor is located within the lid 32 proximate the second heating element 84. In such embodiments, the second sensor may be used, such as to monitor temperature for example, when the lid 32 is closed and the sensor S is arranged in fluid communication with the hollow interior 30 of the system 20. The first sensor may be used to monitor temperature in this manner, separately or in conjunction with the second temperature sensor.) (Para. 0055; “In an exemplary embodiment, the at least one input 94 is operable to select one or more manual modes of operation of at least one of the heating elements 82, 84. Alternatively, or in addition, at least one input 94 is operable to select a stored sequence of operation of at least one heating element 82, 84. In some cases, the stored sequences may be particularly well suited for a given method of food preparation and/or for particular ingredients or types of ingredients. The plurality of stored sequences associated with the at least one input 94 may be stored within a memory accessible by the processor 102.”) (para. 0058; “The one or more inputs 94 are operable to initiate manual operation of the cooking system 20 in at least a first cooking mode and a second cooking mode. In an embodiment, the first cooking mode employs first heating element 82 to perform conductive cooking operations…”) (See also paragraph 0078 and 0080; “In some embodiments, the cooking system 20 is operable in more than two cooking modes. For example, the cooking system 20 may be independently operable in any of a slow cooking mode, a pressure cooking mode, an air fryer mode, and a dehydrator mode. Alternatively, or in addition, the at least one input 94 may be used to select operation of the cooking device 20 in a cooking mode that functions as a combination of two or more cooking modes. In such embodiments, the controller 102 may execute a stored sequence where the first heating mechanism 82 is operated during a first portion of the sequence and the second heating mechanism 84 and air movement device 86 are operated during a second portion of the sequence…”).
Gill is silent on the at least one vent being actuated in response to a temperature detected by one of the first and second temperature sensors.
Bang teaches that it is known in the art of cooking systems operable in different modes (para. 0001) for at least one vent (figure 1; steam discharge part 90b actuated by controller 120-para. 0032) (para. 0043; “the pressure-responsive operating part 90 includes a steam discharge part (e.g., solenoid valve) 90b that is opened and closed according to a control signal from the controller 120 and a pressure relief valve 90a having a weight that is vertically lifted according to the steam pressure inside the inner pot.”) to be actuated in response to a temperature detected by one of the first and second temperature sensors (para. 0102; “controller 120  controls the heating part 19c and/or the steam discharge part 90b to cook the selected menu…based on the sensing temperature from the temperature sensing part 116) (See also paragraphs 0125).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Gill with Bang, by substituting the vent actuated by a pressure control signal of Gill, with the vent actuated by a temperature control signal of Bang, for in doing so would amount to a simple substitution of art recognized pressure relief controls (pressure control signal vs. temperature control signal) performing the same function of opening and closing an pressure relief valve and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. (U.S. Publication 2019/0045964), hereinafter Gill, in view of Bang et al. (U.S. Publication 2019/0075956), hereinafter Bang, as evidenced by Hoffman (U.S. Publication 2010/0310733) and/or Glucksman et al. (U.S. Publication 2018/01553329).
Regarding claim 20, the primary combination, as applied to claim 17, teaches each claimed limitation including wherein the first temperature sensor is configured to monitor temperature in a first range, the second temperature sensor is configured to monitor temperature in a second range (Here, Gill teaches using the first and second temperature sensors to monitor temperature.  The temperature being monitored, necessarily, occurs in respective ranges depending on the cooking mode.  For instance, the temperatures indicated in Fig. 19).  Gill teaches that for convective cooking (for instance “air crisp”) the associated temperature range is 300-400°F.  Gill is silent on the temperatures associated with the pressure cooking mode and is, therefore, silent on the second range being different from the first range.
Hoffman teaches, in the art of pressuring cooking (para. 0001 and 0021), that the “temperature inside the pressure cooker is limited to the boiling point of the water (i.e., 250°F at 15 psi)” (para. 0025).

    PNG
    media_image6.png
    166
    413
    media_image6.png
    Greyscale

Table 1 of Hoffman (detailing temperatures within a pressure cooker)

	Hoffman further shows various temperatures at corresponding temperatures inside the pressure cooker.  Here, since Hoffman states that the temperature inside the pressure cooker is limited to the boiling point of water, the pressure cooking mode of Gill inherently teaches a temperature range that is different from the temperature range of the convective cooking mode.
	Similarly, Glucksman also states that “pressure cookers reach internal temperatures of approximately 120 degrees Centigrade (248F)” and “roasters are designed to reach internal cooking temperatures of 250 C (482F),” where such “higher temperatures are required to roast food…where the outer layer must be crisp and browned.”  Glucksman provides supports that the temperatures of the pressure cooking mode and the temperatures of the convective cooking mode are different.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761